

115 S2860 IS: Putting First-Responders First Act
U.S. Senate
2018-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2860IN THE SENATE OF THE UNITED STATESMay 16, 2018Mr. Daines (for himself, Mr. Coons, Mr. Casey, and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to allow first responders to continue to exclude
			 service-connected disability pension payments after reaching the age of
			 retirement.
	
 1.Short titleThis Act may be cited as the Putting First-Responders First Act. 2.Continued exclusion of first responder service-connected disability payments after age of retirement (a)In generalSection 104 of the Internal Revenue Code of 1986 is amended by redesignating subsection (d) as subsection (e) and by inserting after subsection (c) the following new subsection:
				
					(d)Special rule for first responder service-Connected disability payments after age of retirement
 (1)In generalIn the case of an individual who receives a service-connected disability excludible amount, gross income shall not include such amount of any retirement pension or annuity which—
 (A)is received by such individual with respect to the service to which the service-connected disability excludible amount relates,
 (B)is determined by reference to the individual’s age, length of service, or contributions, and (C)does not exceed the service-connected disability excludable amount (determined on an annualized basis under such regulations or other guidance as the Secretary may prescribe).
 (2)Service-connected disability excludible amountFor purposes of this subsection, the term service-connected disability excludible amount means an amount received by an individual which ceases upon reaching retirement age and is not includible in gross income under subsection (a)(1) by reason of a service-connected disability as a law enforcement officer (as such term is defined in section 1204 of the Omnibus Crime Control and Safe Streets Act of 1968), an employee in fire protection activities (as such term is defined in section 3(y) of the Fair Labor Standards Act of 1938), or an individual who provides out-of-hospital emergency medical care (including emergency medical technician, paramedic, or first-responder)..
 (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.